ORDER
CAROL WARD of CARTERET, who was admitted to the bar of this State in 1992, and who thereafter was temporarily suspended from the practice of law by Order of this Court filed December 3, 2002, and who remains suspended at this time, having tendered her consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that CAROL WARD is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that she be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by CAROL WARD pursuant to Rule 1:21-6 which were restrained from disbursement except on application to this Court, by Order of the Court filed December 3, 2002, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.